Case 1:17-cr-00582-JMS-RLP Document 576 Filed 05/09/19 Page 1 of 2   PageID #:
                                   4986


CYNTHIA A. KAGIWADA, HSBA # 7969
ATTORNEY AT LAW
P.O. Box 368
Kaneohe, Hawaii 96744
Telephone: (808) 230-4430
E-mail: c_kagiwada@hotmail.com

Attorney for Defendant
KATHERINE P. KEALOHA

RUSTAM A. BARBEE, HSBA #5655
ATTORNEY AT LAW
1188 Bishop Street, Suite 2606
Honolulu, Hawaii 96813
Telephone: (808) 524-4406
Facsimile: (808) 524-4306
E-mail: Rustam@HonoluluAttorney.com

Attorney for Defendant
LOUIS M. KEALOHA

                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,            CR NO. 17-00582-JMS

      Plaintiff,                      DEFENDANTS KATHERINE P.
                                      KEALOHA’S AND LOUIS M.
       vs.                            KEALOHA’S MOTION TO FILE
                                      EXHIBITS “A”-“M” UNDER
 KATHERINE P. KEALOHA (1),            SEAL IN SUPPORT OF MOTION
 LOUIS M. KEALOHA (2),                IN LIMINE #5; CERTIFICATE OF
 DEREK WAYNE HAHN (3),                SERVICE
 MINH-HUNG NGUYEN (4),
 GORDON SHIRAISHI (5), and
 DANIEL SELLERS (6),

      Defendants.
Case 1:17-cr-00582-JMS-RLP Document 576 Filed 05/09/19 Page 2 of 2         PageID #:
                                   4987




          DEFENDANTS KATHERINE P. KEALOHA’S AND
LOUIS M. KEALOHA’S MOTION TO FILE EXHIBITS “A” – “M” UNDER
           SEAL IN SUPPORT OF MOTION IN LIMINE # 5

      COMES NOW the defendants, KATHERINE P. KEALOHA, by and

through counsel, Cynthia A. Kagiwada, and LOUIS M. KEALOHA, by and

through counsel Rustam A. Barbee, and hereby move this Honorable Court for an

order sealing Exhibits “A”-“M” in support of the Motion in Limine #5, filed May

8, 2019. This motion is filed pursuant to L.R. 83.12 (Haw.).

      The exhibits are subject to the Court’s Protective Order Regarding

Discovery, filed November 28,2017.

      DATED: Kaneohe, Hawaii, May 8, 2019.

                                Respectfully submitted,



                                         /s/ Cynthia A. Kagiwada
                                CYNTHIA A. KAGIWADA
                                Attorney for Defendant
                                KATHERINE P. KEALOHA



                                         /s/ Rustam A. Barbee
                                RUSTAM A. BARBEE
                                Attorney for Defendant
                                LOUIS M. KEALOHA




                                         2
